DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 10/07/2020 and 10/08/2020 were filed after the mailing date of the Non-final rejection on 09/30/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments

Claims 16-23 had been withdrawn from consideration.
Claims 9 and 14-15 have been cancelled.
Claims 1-8 and 10-13 are pending.
Applicant’s arguments in the Remarks filed on 03/29/2021 have been considered but are moot in new ground rejections because the amendments have changed the scope of the claim in consideration to its dependent claims.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Brubaker (US 2009/0299857) in view of Tuukkanen (US 2013/0253833).
Regarding claim 1, Brubaker discloses a system for delivering advertisement contents to one or more connected vehicles over a network (Figure 1), the system comprising:

wherein each of the plurality of connected vehicles is configured to output, via an electronic display means and/or an audio means, one or more advertisement contents (Figures 20-27),
wherein the one or more advertisement contents are selected based in part on location information of the plurality of connected vehicles, local time information, or attributes of people around the plurality of connected vehicles, over the first wireless network (¶ [0085], ¶ [0125], ¶ [0216] and ¶ [0247]-[0248]), and 
wherein each of the connected vehicles is further configured to turn off the reproduction of the one or more advertisement contents on the electronic display means of the connected vehicle within a certain distance (¶ [0306]).
Brubaker is silent about automatically turning off the reproduction of the contents when the connected vehicle is determined to have arrived a destination that was set by a user of the connected vehicles based on a profile of the user.
Tuukkanen discloses the automatically turning off the reproduction of the one or more contents on the electronic display means when the connected vehicle is determined to have arrived within a certain distance from a destination that was set by a user of the connected vehicles based on a profile of the user (¶ [0043], ¶ [0052], ¶ [0056]-[0061] and ¶ [0091]-[0092]).



Regarding claim 2, Brubaker in view of Tuukkanen discloses the system as discussed in the rejection of claim 1. The combined system further discloses wherein the electronic display means of each connected vehicle comprises: an internal display disposed inside the connected vehicle or an external display disposed outside the connected vehicle for reproducing the one or more advertisement contents; and wherein the audio means of each connected vehicle comprises: an internal speaker disposed inside the connected vehicle or an external speaker disposed outside the connected vehicle for reproducing the one or more advertisement contents (taught by Brubaker; Figures 17 and 20-27; ¶ [0070]-[0071] and ¶ [0089]).

Regarding claim 3, Brubaker in view of Tuukkanen discloses the system as discussed in the rejection of claim 1. The combined system further discloses wherein the first wireless network comprises: a cellular communications network, a wi-fi communications network, or a satellite communication network (taught by Brubaker; ¶ [0074] and ¶ [0280]-[0284]; and taught by Tuukkanen; ¶ [0045]); and wherein each of the connected vehicles is configured to communicate with each other and transmit or 

Regarding claim 4, Brubaker in view of Tuukkanen discloses the system as discussed in the rejection of claim 1. The combined system further discloses wherein each of the plurality of connected vehicles is configured to send to the server over the first wireless network, the location information of the connected vehicle, the location information comprising at least one of: a global positioning system (GPS) information or proximity information of other connected vehicles (taught by Brubacker; ¶ [0085], ¶ [0251], ¶ [0257] and ¶ [0292]).

Regarding claim 6, Brubaker in view of Tuukkanen discloses the system as discussed in the rejection of claim 1. The combined system further discloses wherein the plurality of connected vehicles comprises a first connected vehicle, a second connected vehicle, the first connected vehicle preceding the second connected vehicle (Brubaker’s Figures 1-4 and 33-34);
wherein the first connected vehicle is configured to output an advertisement content on an external display of the first connected vehicle (Brubaker’s Figures 20-27); and wherein the second connected vehicle is configured to:
detect and identify the advertisement content displayed on the external display of the first connected vehicle, and reproduce, inside of the second connected vehicle, an audio advertisement content relating to the advertisement content displayed on the 

Regarding claim 8, Brubaker in view of Tuukkanen discloses the system as discussed in the rejection of claim 6. The combined system further discloses wherein the second connected vehicle is further configured to reproduce the audio advertisement content, inside the second connected vehicle, only when the second connected vehicle is determined to be within a predetermined distance from the first connected vehicle (taught by Brubaker; ¶ [0070]-[0071], ¶ [0085], ¶ [0248] and ¶ [0306]).

Regarding claim 10, Brubaker in view of Tuukkanen discloses the system as discussed in the rejection of claim 1. The combined system further discloses wherein the plurality of connected vehicles comprises a first connected vehicle, a second connected vehicle, the first connected vehicle preceding the second connected vehicle (Brubaker’s Figures 1-4 and 33-34);
wherein the second connected vehicle is configured to:
detect an audio advertisement content that is being reproduced inside the second connected vehicle, and search for at least one video file relating to the detected audio advertisement; send the at least one video that is found file to the first connected vehicle over the second wireless network for reproduction in the first connected vehicle (taught by Brubaker; ¶ [0085], ¶ [0253] and ¶ [0306]); and 
wherein the first connected vehicle is configured to:


Regarding claim 11, Brubaker in view of Tuukkanen discloses the system as discussed in the rejection of claim 10. The combined system further discloses wherein the first connected vehicle is further configured to receive from the server over the first wireless network the at least one video file for a purpose of reproducing the visual advertisement content of the at least one video file on the external display of the first connected vehicle (taught Brubaker; ¶ [0085] and ¶ [0306]).

Regarding claim 12, Brubaker in view of Tuukkanen discloses the system as discussed in the rejection of claim 10. The combined system further discloses wherein when multiple video files relating to the audio advertisement are found, one or more video files are selected for reproduction, according to a predetermined priority (taught by Brubaker; ¶ [0075], ¶ [0222], ¶ [0276]-[0279] and ¶ [0306]).

Regarding claim 13, Brubaker in view of Tuukkanen discloses the system as discussed in the rejection of claim 10. The combined system further discloses wherein .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Brubaker (US 2009/0299857) in view of Tuukkanen (US 2013/0253833) as applied to claim 4 above, and further in view of Choi et al (US 2012/0095673).
Regarding claim 5, Brubaker in view of Tuukkanen discloses the system as discussed in the rejection of claim 4. The combined system is silent about each of the plurality of connected vehicles is equipped with one or more ultra-wideband (UWB) transceivers for determining relative positions as the proximity information of other connected vehicles.
Choi discloses each of the plurality of connected vehicles is equipped with one or more ultra-wideband (UWB) transceivers (Figure 4) for determining relative positions as the proximity information of other connected vehicles (¶ [0058]-[0061]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the vehicles in Brubaker in view of Tuukkanen system to include ultra-wideband (UWB) transceivers for determining relative positions as the proximity information of other connected vehicles as taught by Choi, so to an alternative way of determining proximity information of vehicles using UWB as a matter of engineering choices.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Brubaker (US 2009/0299857) in view of Tuukkanen (US 2013/0253833) as applied to claim 6 above, and further in view of Jekal (US 2008/0310823).
Regarding claim 7, Brubaker in view of Tuukkanen discloses the system as discussed in the rejection of claim 6. The combined system further discloses wherein the second connected vehicle is further configured to: search for at least one audio file relating to the advertisement content displayed on the external display of the first connected vehicle (taught by Brubaker; ¶ [0070]-[0071], ¶ [0085], ¶ [0119], ¶ [0114] and ¶ [0248]) based on a predetermined priority for reproduction of the advertisement content (taught by Brubaker; ¶ [0075], ¶ [0222] and ¶ [0276]-[0279]), but is silent about when multiple audio files are found, select an audio file among the multiple audio files based on a predetermined priority for reproduction of the audio content.
Jekal discloses when multiple audio files are found, select an audio file among the multiple audio files based on a predetermined priority for reproduction of the audio content (¶ [0020], ¶ [0026] and ¶ [0074]-[0078]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Brubaker in view of Tuukkanen system with the teaching of Jekal about selecting an audio file among a plurality audio files based on a predetermined priority for reproduction, so to provide an alternative way of reproducing audio file related to the displayed advertisement when multiple audio files exist.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI L DUBASKY whose telephone number is (571)270-5686.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GIGI L DUBASKY/Primary Examiner, Art Unit 2421